We are unable to agree with appellant in his renewed contention that the property found in his possession was not sufficiently identified as that taken from the burglarized premises. That stolen property may be identified circumstantially as well as by direct testimony is not to be questioned. Burgess v. State, 107 Tex.Crim. Rep.,296 S.W. 318. In Sec. 2482, Branch's Ann. Tex. P. C., is found this language:
"The state may trace by positive or circumstantial evidence the property alleged to have been stolen, and whether the property shown to have been in the possession of defendant was the identical property stolen is in most cases a question for the jury."
Among other cases cited in support of the text is Bagley v. State, 3 Tex.Crim. Rep., where the point involved was the identity of stolen paper money. From that opinion we quote: *Page 207 
"The actual identification of paper money, however, is often dispensed with to a considerable extent when there are other circumstances from which the general inference of guilt may be drawn."
The motion for rehearing is overruled.
Overruled.